256 Ga. 318 (1986)
349 S.E.2d 749
MTW INVESTMENT COMPANY
v.
VANGUARD PROPERTIES FINANCIAL CORPORATION.
43663.
Supreme Court of Georgia.
Decided October 8, 1986.
Awtrey & Parker, Marvin P. Nodvin, for appellant.
Custer, Walker, Hynes & Johnson, Lawrence E. Burke, for appellee.
PER CURIAM.
Petitioner MTW Investment Company (MTW) filed suit against Vanguard Properties Financial Corporation (Vanguard), seeking, inter alia, an inspection of partnership books and an accounting. Alleging Vanguard had acted in bad faith, MTW also sought attorney fees. Vanguard went into default. The trial court denied Vanguard's motion to open the default, and ordered that a jury trial be held on the issue of damages, limited to the recovery of any expenses of litigation. The jury returned a verdict in favor of MTW in the amount of $500 attorney fees. MTW appealed, and the Court of Appeals dismissed the appeal. The Court of Appeals held that the attorney fees awarded were damages within the meaning of OCGA § 5-6-35 (a) (6), which requires an application to appeal in all actions for damages in which the judgment is $2,500 or less. MTW Investment Co. v. Vanguard Properties Financial Corp., 179 Ga. App. 403 (346 SE2d 575) (1986).
We granted MTW's application for certiorari. It is the judgment of this court that the holding of the Court of Appeals be affirmed.
Judgment affirmed. All the Justices concur, except Smith, J., who dissents.